Motion to dismiss, as untimely, appeal from judgment entered February 25, 1977 denied, without costs. Since proper notice of entry of this judgment was never served on appellants, their time to appeal never commenced running (CPLR 5513, subd [a]) and the notice of appeal dated July 28, 1977 was therefore timely (Matter of Downey, 275 App Div 1008; compare Cremona & Co. v Dell, 6 AD2d 719, mot for lv to app den 5 NY2d 843). Motion to dismiss appeal from order entered March 28, 1977 granted, without costs, on the ground that the order was vacated by subsequent order of Special Term dated August 2, 1977. Sweeney, J. P., Kane, Mahoney, Larkin and Mikoll, JJ., concur.